DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “other heat-

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 10, 14-16, 22, 23, 32, 35, 38, 39 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dreyfus GB 479438, in view of Ozaki et al. US 20130243687 (newly cited).
Regarding claim 38, Dreyfus teaches a method of cracking of hydrocarbons by thermal decomposition (Pg. 1 lines 8-12). The reference teaches that acetylene is one of the products obtained. However, hydrogen is expected to be a by-product of high temperature hydrocarbon cracking. The reference uses high temperature cracking at 1200-1400°C (Pg. 1 lines 23-27). Heavy oils or hydrocarbons that are used (Pg. 2 lines 95-101) are considered heteroatoms and would be a combination of gases or liquids (Pg. 2 lines 95-109). Here the reference provides examples of butane or propane (Pg. 1 
The Ozaki reference teaches a method of carbonizing an organic substance with a transition metal (Abstract). The reference indicates that hydrogen can be generated by thermal decomposition of any hydrocarbon, including propane and butane etc. (Para [0050]). The Ozaki reference teaches thermal treatment at a temperature up to 1200°C (Para [0033]). Chromium is also present during the thermal treatment (Para [0025]). The reference further teaches that the temperature is maintained until the carbonization is complete (Para [0034]). Since the Chromium is present during carbonization, this indicates that the reaction zone will have chromium at the temperature that is cited to be as high as 1200°C. The reference further teaches the significance of using quartz wool in the top and bottom of the reaction tube to keep the sample from scattering (Para [0085]).  
At the time of filing it would have been obvious to a person of ordinary level of skill in the art to use quartz wool in both ends in the reaction tube of Dreyfus to keep the 
Regarding claim 39, the Dreyfus reference teaches that a first half of the reactor tube is maintained at 850°C and the second half of the reactor is at a temperature of 1200°C (Pg. 5 lines 15-17). This means that 50% of the reactor volume is at a temperature above 1200°C. 
Regarding claim 41, the reference of Dreyfus teaches a reactor tube completely lined with the chromium or is made of it (Pg. 2 lines 80-94). That means that in the longitudinal axis direction, the chromium is in 100% of the zone of a temperature above 1100°C. The reference teaches a first step of heating the hydrocarbons at 800-900°C and then a second step of heating to 1100-1400°C (Pg. 1 lines 55-59). The reference further teaches that the hydrocarbon is transported to these low temperature and low temperature zones. The substance is passed successively through substantially unobstructed tubes heated to the desired temperatures, or through a single substantially unobstructed tube, or a parallel set of such tubes, heated to the desired temperatures over different parts of its length (Pg. 1 lines 75-81). This means the reactor can have two parallel tubes which are unobstructedly connected and heated to a low and a high temperature respectively. This will result in the 50% of the reactor volume being at the 
Regarding claim 1, the reference of Dreyfus teaches the temperature for thermal cracking or pyrolysis of the hydrocarbons (Pg. 1 lines 23-28).
Regarding claim 4, the reference of Dreyfus teaches that that diluents can be used during the cracking to maintain a partial pressure (Pg. 2 lines 115-127). These are considered as carrier gases. 
Regarding claim 7, the reference of Dreyfus teaches that the walls are made with chromium containing material (Pg. 4 line 95). 
Regarding claim 10, the reference of Dreyfus teaches that the walls are made with a chromium containing material and does not teach that the walls contain hydrogen. 
Regarding claims 14-16, the Dreyfus reference is silent on the flow rate of the carrier or diluents that is controlled or ensured by the chromium material. 
However, the dimensions of the chromium material control this flow rate and the carrier flow rate directly controls the amount of substance entering the reactor. The concentration of the substance is directly influenced by the carrier flow rate. This is therefore a result effective variable and can be optimized without undue experimentation. 
Regarding claim 22, the reference of Dreyfus teaches 100% of the walls are made of or coated with chromium containing material (Pg. 4, lines 92-104). 
Regarding claim 23, the reference of Dreyfus teaches baffles and tubes both are coated with chromium (Pg. 4 lines 100-104). This means that a layer of chromium is 
Regarding claim 32, the high temperature hydrocarbon conversion system of Dreyfus is considered as a high-temperature conversion apparatus. 
Regarding claim 35, the reference of Dreyfus teaches that the walls are made of heat-resisting materials (Pg. 2, line 83). The reference does not teach air leaking into the reactor tube. 


Claims 1, 4, 7, 14-16, 22, 32-35, 38, 39 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shouakar-Stash et al. “Online methodology for determining compound-specific hydrogen stable isotope ratios…” (newly cited). 
Regarding claims 38 and 1, Shouakar-Stash teaches a method for analyzing hydrogen isotopes generated by chromium reduction of tricholoroethene and cis-dichloroethene samples (Abstract). The reference describes the apparatus as a quartz reduction tube filled with Cr in the middle (See Pg. 1337, left column, last paragraph and Fig. 2(a)). The Chromium layer is positioned in the middle between the inlet and outlet. This meets the claim limitations because there is a layer of quartz between the chromium and the outlet and the chromium is between the inlet and this quartz layer. 
The difference between the invention of Shouakar-Stash and that of claim 38 is that claim 38 requires a temperature of 1100°C. The reference teaches a temperature zone in the middle of the tube to be at most 1000°C (See Fig. 2(b)). However, the reference recognizes that the tube can tolerate up to 1200°C (See Pg. 1336, right column, second paragraph). 
At the time of invention it would have been within the skill of a person in the art to determine a suitable or optimal temperature for the thermal decomposition of the hydrocarbon samples. One would be motivated to raise the temperature in an effort to promote hotter conversion temperatures leading to higher conversion rate and expanding the hot zone within the reactor. The reference teaches a temperature zone in the middle of the tube to be at most 1000°C and is only 20cm long (See Fig. 2(b)). Additionally, the reference recognizes that the tube can tolerate up to 1200°C (See Pg. 1336, right column, second paragraph). 
Regarding claim 39, the Shouakar-Stash reference teaches zones within the reactor tube with varying temperature zones (See Fig. 2(b)). The zone in the middle with a temperature of 1000C is 20cm long. The lower temperature zones add up to 50 cm (17+14+11+8 cm; See Fig. 2 (b)). This indicates that the high temperature zone in the middle is less than 50% in length of the tube. 

In any event, matters relating to sizing are considered obvious (MPEP §2144.04 IV). The tube can be shortened to have more of the region of the tube at the higher temperature. One skilled in the art would recognize that the higher temperature over a larger portion of the reactor will result in higher conversion due to a larger reaction zone within the reactor. 
Regarding claim 4, the reference teaches using helium as a carrier gas in the system (Pg. 1338, left column, Roman numeral (iii)). 
Regarding claim 7, the inner section of the quartz tube will have a coating containing chromium since the tube is packed fully with chromium powder (Pg. 1336, right column, end of first paragraph). 
Regarding claims 14-16, the reference does not teach the maximum flow rate of a carrier gas that the chromium powder can ensure within the tube reactor.
However, the dimensions of the chromium material controls this flow rate and the carrier flow rate directly controls the amount of substance entering the reactor. The flowrate is therefore a result effective variable and can be optimized without undue experimentation. 
Regarding claim 22, the reference teaches a tube length of 60cm (Pg. 1336, right column, end of first paragraph). The reference also shows a chromium present in a 
Regarding claim 32, the reference teaches that the tube is capable of maximum temperatures of 1200°C (See Pg. 1336, right column, second paragraph). This indicates that the system is a high temperature system. 
Regarding claims 33 and 34, the reference teaches the use of mass spectrometry to analyze the hydrogen isotopes produced (See Fig. 1 and Pg. 1337, right column, last paragraph). This indicates that the reactor is part of an elemental analysis apparatus. Upstream of the reactor tube, a GC column is also present to split the incoming samples into their respective components (See Fig. 1 and Pg. 1336, right column, second paragraph). 
Regarding claim 35, the reference teaches a sealed quartz tube capable of maximum temperatures of 1200°C (See Pg. 1336, right column, second paragraph). The reference does not teach leaking or kinks in the tube that would expose the internal reaction zone to the outside air. 

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shouakar-Stash et al. “Online methodology for determining compound-specific hydrogen stable isotope ratios…” in view of Moore et al. US 4569918. 
The difference between the invention of Shouakar-Stash and that of claim 31 is that claim 31 requires the use of a silver wool to plug the reactor tube. 

At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use silver wool in addition to or in place of the quartz wool plug of Shouakar-Stash. One would be motivated to do so in an effort to prevent halide interference. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness (MPEP §2144.07). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shouakar-Stash et al. “Online methodology for determining compound-specific hydrogen stable isotope ratios…”, in view of Dreyfus GB 479438.
Regarding claim 10, the Shouakar-stash reference does not teach using a reactor tube with a material containing chromium that also contains other heat-stable materials. 
Dreyfus teaches a method of cracking of hydrocarbons by thermal decomposition (Pg. 1 lines 8-12). The reference teaches that acetylene is one of the products obtained. However, hydrogen is expected to be a by-product of high temperature hydrocarbon cracking. The reference uses high temperature cracking at 1200-1400°C (Pg. 1 lines 23-27). Heavy oils or hydrocarbons that are used (Pg. 2 lines 95-101) are considered heteroatoms and would be a combination of gases or liquids (Pg. 2 lines 95-109). Coal products are treated in the high temperature process and the reference does not teach using oxygen for combustion. Therefore this thermal treatment is considered as 
At the time of filing, it would have been obvious for a person of ordinary level of skill in the art to use highly heat resistant materials with chromium as taught by Dreyfus. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness (MPEP §2144.07).

Response to Arguments
Applicant’s arguments, see last paragraph of Pg. 1, filed 10/15/2020, with respect to the rejection(s) of claim(s) 1, 4, 7, 10, 14-16, 22, 23, 31-35, 38, 39 and 41 under 35 U.S.C §102 (a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shouakar-Stash and also the Ozaki et al. reference. 
Applicant’s arguments, see last paragraph of Pg. 1, filed 10/15/2020, with respect to 35 U.S.C §103 over Kelly have been fully considered and are persuasive.  The rejections of claim(s) 1, 4, 7, 10, 14-16, 22, 23, 31-35, 38, 39 and 41 over the reference of Kelly has been withdrawn. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857.  The examiner can normally be reached on M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736